DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:  repeated words. 
Claim 24 recites: “… wherein the combining step (b) comprises introducing the cation source into a flowing aqueous aqueous ammonium carbonate under conditions sufficient such that a non-slurry solid CO2 sequestering carbonate is produced in the flowing aqueous aqueous ammonium carbonate.  The word “aqueous” is repeated twice in the claim.
For purposes of examination, examiner will interpret claim 24 as reciting: “…wherein the combining step (b) comprises introducing the cation source into a flowing aqueous ammonium carbonate under conditions sufficient such that a non-slurry solid CO2 sequestering carbonate is produced in the flowing aqueous ammonium carbonate.”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-9, 19 and 24 rejected on the ground of nonstatutory double patenting as being anticipated Claims 1, 3-10 and 17-18 of U.S. Patent No. 10,322,371. 
Claim 1 of US Pat. No. 10,322,371 contains substantially all the limitations of claim 1 of instant invention, thereby anticipating the subject matter of the claimed invention.
Claims 3-10 and 17-18 of US Pat. No. 10,322,371 contain substantially similar limitations as Claims 2-9, 19 and 24 of instant specification, respectively, thereby reading on the claimed invention. 
Claims 1 and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-13 of copending Application No. 16/490328 (reference application). 
Claim 1 of copending application 16/490328 contains substantially all the limitations of claim 1 of instant invention, thereby anticipating the subject matter of the claimed invention.
Claims 10-13 of copending application 16/490328 contain substantially similar limitations as Claims 20-23 of instant specification, respectively, thereby reading on the claimed invention. 
Claims 1 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 20 of copending Application No. 17/261678 (reference application). 
claim 1 of instant invention, thereby anticipating the subject matter of the claimed invention.
Claim 20 of copending application 17/267678 contains substantially similar limitations as Claim 20 of instant specification, thereby reading on the claimed invention. 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/297278 (reference application) in view of Wang et al. (US Pat. Pub. No. 2013/0287673, hereinafter Wang).
Claim 10 (which contains the subject matter of claims 1, 8 and 9) of copending application 17/297278 contains substantially all the limitations of claim 1 of instant invention except:
Regenerating aqueous capture ammonia from the aqueous ammonium salt to sequester CO2 from the gaseous source of CO2.
However, Wang teaches a method of sequestering CO2 from a gaseous source of CO2, the method comprising: 
contacting an aqueous capture ammonia (NH3+H2O) with a gaseous source of CO2 (flue gas from fuel combustion, i.e. multi-component gaseous stream from an industrial source) under conditions sufficient to produce an aqueous ammonium carbonate (NH4HCO3) (see figures 1 and 12, and paragraphs [0017]-[0019] and [0021]-[0022]);
combining a cation source (MgSO4, (NH4)2SO4) and the aqueous ammonium carbonate (NH4HCO3) under conditions sufficient to produce a CO2 sequestering carbonate (hydromagnesite) and an aqueous ammonium salt 4)2SO4) (see figures 1 and 12, and paragraphs [0022]-[0023] and [0054]-[0055]); and 
regenerating aqueous capture ammonia from the aqueous ammonium salt (aqueous (NH4)2SO4) (see figure and paragraphs [0055]); to sequester CO2 from the gaseous source of CO2 (flue gas) (see figures 1 and 12, and paragraph [0055]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method as disclosed in claim 1 of copending application 17/297278 by regenerating aqueous capture ammonia from the aqueous ammonium salt to sequester CO2 from the gaseous source of CO2, as claimed by the applicant, with a reasonable expectation of success, as Wang teaches a method of sequestering CO2 from a gaseous source of CO2 by contacting an aqueous capture ammonia with a gaseous source of CO2 under conditions sufficient to produce an aqueous ammonium carbonate, combining a cation source and the aqueous ammonium carbonate under conditions sufficient to produce a CO2 sequestering carbonate and an aqueous ammonium salt, and regenerating aqueous capture ammonia from the aqueous ammonium salt, to sequester CO2 from the gaseous source of CO2, thereby maintaining process efficiency and to further improve the CO2 sequestering from the environment, and hence, aiding in the reduction of global warming (see paragraphs [0022]-[0023] and [0055]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “The method according to claim 29, where the seed structure is a porous, permeable aggregate material that is in-filled by the solid CO2 sequestering carbonate to produce a less porous, denser solid aggregate as compared to the seed structure.”  There is no mention of a seed structure previously on any of the claims which claim 30 depends from.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, examiner will interpret claim 30 as reciting: “…wherein the aggregate is a porous, permeable aggregate material that is in-filled by the solid CO2 sequestering carbonate to produce a less porous, denser solid aggregate.”
Claim 31 recites: “The method according to claim 30, where the in-filled aggregate is in-filled on the outer margin to a larger extent than in the inner portion, making the new aggregate less dense in the inner region as compared to the outer margin, to produce a light weight aggregate.”  This limitation is considered indefinite because it is unclear as to which new aggregate the applicant is referring to.
claim 31 as reciting: “The method according to claim 30, where the in-filled aggregate is in-filled on the outer margin to a larger extent than in the inner portion, making said in-filled aggregate less dense in the inner region as compared to the outer margin, to produce a light weight aggregate.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8-9 and 19-25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wang et al. (US Pat. Pub. No. 2013/0287673, hereinafter Wang).
In regards to Claims 1 and 3-5, Wang discloses a method of sequestering CO2 from a gaseous source of CO2, the method comprising: 
a) contacting an aqueous capture ammonia (NH3+H2O) with a gaseous source of CO2 (flue gas from fuel combustion, i.e. multi-component gaseous stream from an industrial source) (encompasses the limitation of claims 3-5) under conditions sufficient 4HCO3) (see figures 1 and 12, and paragraphs [0017]-[0019] and [0021]-[0022]);
 b) combining a cation source (MgSO4, (NH4)2SO4) and the aqueous ammonium carbonate (NH4HCO3) under conditions sufficient to produce a CO2 sequestering carbonate (hydromagnesite) and an aqueous ammonium salt (aqueous (NH4)2SO4) (see figures 1 and 12, and paragraphs [0022]-[0023] and [0054]-[0055]); and 
c) regenerating aqueous capture ammonia from the aqueous ammonium salt (aqueous (NH4)2SO4) (see figure and paragraphs [0055]); to sequester CO2 from the gaseous source of CO2 (flue gas) (see figures 1 and 12, and paragraph [0055]).
In regards to Claim 8, Wang discloses wherein the aqueous ammonium carbonate comprises at least one of ammonium carbonate and ammonium bicarbonate (see figures 1 and 12, and paragraphs [0055] and [0106]).
In regards to Claim 9, Wang discloses wherein the aqueous ammonium carbonate comprises both ammonium carbonate and ammonium bicarbonate (see figures 1 and 12, and paragraph [0106]).
In regards to Claim 19, Wang discloses further comprising contacting the regenerated aqueous capture ammonia with a gaseous source of CO2 under conditions sufficient to produce an aqueous ammonium carbonate (see figures 1 and 12, and paragraph [0055]; Wang discloses wherein the regenerated aqueous capture ammonia goes back to the capture step, thereby contacting the gaseous source of CO2 (flue gas from fuel combustion).
In regards to Claims 20-23, Wang discloses wherein the cation source comprises an alkaline earth metal cation, wherein the cation source is a source of divalent cations, 2+ and Mg2+, and combinations thereof (see figures 1 and 12 and paragraphs [0085] and [0093]-[0094]).
In regards to Claims 24-25, Wang discloses wherein the combining step b) comprises introducing the cation source into a flowing aqueous ammonium carbonate under conditions sufficient such that a non-slurry solid CO2 sequestering carbonate is produced in the flowing aqueous ammonium carbonate, wherein the solid CO2 sequestering carbonate is a particulate composition (see figures 1 and 12 and paragraphs [0015] and [0054]; Wang discloses reacting the ammonium bicarbonate generated, i.e. CO2 source, when reacting the aqueous capture ammonia with the flue gas, i.e. gaseous CO2 source, with the mineral solution, i.e. cation source, to precipitate a carbonate of the mineral (hydromagnesite), i.e. non-slurry solid CO2 sequestering carbonate being a particulate composition.  This is considered equivalent to introducing the cation source into a flowing aqueous ammonium carbonate under conditions sufficient such that a non-slurry solid CO2 sequestering carbonate is produced in the flowing aqueous ammonium carbonate, as claimed by the applicant.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.
In regards to Claim 2, Wang discloses wherein the aqueous ammonia comprises ammonia at a concentration ranging from 4.0 to 20.0M. 
Wang discloses examples where 4-5 moles NH4HCO3 is present per mole of Mg (as Mg salt, e.g. MgSO4) (see paragraph [0113] and Table 6). Since 1 mole of NH4HCO3 is formed per mole of aq. NH3 (see id. At [0106]), 2 moles ammonium salt (as NH4HSO4,) are required to extract 1 mole MgSO4, from Wang’s Mg-bearing silicate mineral (see id. At [0087]), and 1.4MNH4HSO4 was employed (see id. at, e.g. [0073] and [0083]), this indicates that 2.8M-3.5M aq. NH3 was employed. 
Examiner notes that although the concentration range of Wang does not overlap with the concentration range as claimed, the value of 3.5M is so close to the range value 
Alternatively, although Wang’s concentration range value is not 4.0M, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired aq. NH3 concentration range, such as within the claimed range, via routine experimentation, as it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Molaison et al. (US Pat. Pub. No. 2008/0276803, hereinafter Molaison).
In regards to Claims 6-7, Wang the method of sequestering CO2 from a gaseous source of CO2 as recited in claim 1, but is silent in regards to wherein the gaseous source of CO2 is contacted with the aqueous capture ammonia using membrane contactor, wherein the membrane contactor is a hollow fiber membrane contactor.
However, Molaison teaches a method for reducing carbon dioxide in combustion flue gases (see paragraph [0001]). The method includes providing an absorber unit having a membrane contactor, channeling a combustion flue gas along a first surface of the membrane contactor, and channeling an ammonia-based liquid reagent along a second opposing surface of the membrane contactor. The method also includes partially separating the ammonia-based liquid from the flue gas such that the ammonia-based liquid and the flue gas contact at gas-liquid interface areas, defined by a plurality of pores of the membrane contactor, to separate CO2 from the flue gas by a chemical absorption of CO2 within the ammonia-based liquid to produce a CO2-rich ammonia-based liquid (see 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method of sequestering CO2 from a gaseous source of CO2 as disclosed by Wang by having the gaseous source of CO2 to be contacted with the aqueous capture ammonia using membrane contactor, such as a hollow fiber membrane contactor, as claimed by the applicant, with a reasonable expectation of success, as Molaison teaches a method for reducing carbon dioxide in combustion flue gases including providing an absorber unit having a membrane contactor, channeling a combustion flue gas along a first surface of the membrane contactor, channeling an ammonia-based liquid reagent along a second opposing surface of the membrane contactor, partially separating the ammonia-based liquid from the flue gas such that the ammonia-based liquid and the flue gas contact at gas-liquid interface areas, defined by a plurality of pores of the membrane contactor, to separate CO2 from the flue gas by a chemical absorption of CO2 within the ammonia-based liquid to produce a CO2-rich ammonia-based liquid, whereby the membrane contactor is fabricated from hydrophobic material, such as polytetrafluoroethylene (PTFE), which can be fabricated .
Claims 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Constantz et al. (US Pat. Pub. No. 2010/0247410, hereinafter Constantz).
In regards to Claims 26 and 27, Wang discloses the method as recited in claim 24, but fails to disclose wherein the method comprises producing the solid CO2 sequestering carbonate in association with a seed structure, wherein the solid CO2 sequestering carbonate is produced on at least one of a surface of or in a depression of the seed structure.
However, Constantz teaches aggregates and method for manufacturing an aggregate.  The aggregate contains CO2 and/or other components of an industrial waste stream. Aggregates are used in the construction of roadways, and in some embodiments the roadway component comprises a CO2 sequestering aggregate, such as that described for use in the aggregates of the invention (see paragraph [0213]).  A method of manufacturing an aggregate comprises dissolving carbon dioxide from an industrial waste stream, such as flue gas from a coal-fired power plant, in an aqueous solution and precipitating one or more carbonate compounds from the aqueous solution, dewatering the precipitate, i.e. producing a solid CO2 sequestering carbonate, and in some embodiments further treating the dewatered precipitate, i.e. solid CO2 sequestering carbonate, to produce the aggregate (see paragraph [0240]-[0246]).
2 sequestering carbonate is produced in association with a seed structure, wherein the solid CO2 carbonate is produced on at least one of a surface of the seed structure, as claimed by the applicant.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method as disclosed by Wang by having the solid CO2 sequestering carbonate to be produced in association with a seed structure, wherein the solid CO2 sequestering carbonate is produced on at least one of a surface of the seed structure, as claimed by the applicant, with a reasonable expectation of success, as Constantz teaches aggregates and method for manufacturing an aggregate, wherein the aggregate contains CO2 and/or other components of an industrial waste stream and are used in the construction of roadways, whereby a roadway component may comprise a CO2 sequestering aggregate, and a method of manufacturing the aggregate comprises dissolving carbon dioxide from an industrial waste stream, such as flue gas from a coal-fired power plant, in an aqueous solution and precipitating one or more carbonate compounds from the aqueous solution, dewatering the precipitate, i.e. producing a solid CO2 sequestering carbonate, and in some embodiments further treating 2 sequestering carbonate, to produce the aggregate, whereby precipitation of the desired carbonate compounds from the aqueous solution may controlled by controlling precipitation conditions, such as increasing or reducing the pH, and the rate of precipitation also has a large effect on compound phase formation, whereby the most rapid precipitation can be achieved by seeding the solution with a desired phase and accordingly, precipitation conditions include the presence of seed crystals, catalysts or substrates to aid in the precipitation of desired carbonate compounds, for efficiently sequestering CO2 from the environment, and hence, aiding in the reduction of global warming (see paragraphs [0002], [0144] and [0240]-[0246]).  
In regards to Claims 28-29, Wang discloses the method as recited in claim 1, but fails to disclose wherein the method further comprises producing a building material from the solid CO2 sequestering carbonate material, wherein the building material comprises an aggregate.
However, Constantz teaches aggregates and method for manufacturing an aggregate.  The aggregate contains CO2 and/or other components of an industrial waste stream. Aggregates are used in the construction of roadways, and in some embodiments the roadway component comprises a CO2 sequestering aggregate, such as that described for use in the aggregates of the invention (see paragraph [0213]).  A method of manufacturing an aggregate comprises dissolving carbon dioxide from an industrial waste stream, such as flue gas from a coal-fired power plant, in an aqueous solution and precipitating one or more carbonate compounds from the aqueous solution, dewatering the precipitate, i.e. producing a solid CO2 sequestering carbonate, and in some 2 sequestering carbonate, to produce the aggregate (see paragraph [0240]-[0246]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method as disclosed by Wang by producing a building material from the solid CO2 sequestering carbonate material, wherein the building material comprises an aggregate, as claimed by the applicant, with a reasonable expectation of success, as Constantz teaches aggregates and method for manufacturing an aggregate, wherein the aggregate contains CO2 and/or other components of an industrial waste stream and are used in the construction of roadways, whereby a roadway component may comprise a CO2 sequestering aggregate, and a method of manufacturing the aggregate comprises dissolving carbon dioxide from an industrial waste stream, such as flue gas from a coal-fired power plant, in an aqueous solution and precipitating one or more carbonate compounds from the aqueous solution, dewatering the precipitate, i.e. producing a solid CO2 sequestering carbonate, and in some embodiments further treating the dewatered precipitate, i.e. solid CO2 sequestering carbonate, to produce the aggregate, thereby efficiently sequestering CO2 from the environment, and hence, aiding in the reduction of global warming (see paragraphs [0002] and [0240]-[0246]).
In regards to Claims 30-31, Wang, in view of Constantz, discloses the method as recited in claim 29, Constantz teaches the production of aggregate structured in which open void material in the interior of a substrate shape is filled (in-filled) with cement, inherently also of carbonate content, so as to form a less porous and denser substance, which is optionally less dense in some interior portions relative to outer margins so as to 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method as disclosed by Wang by having the aggregate to be a porous, permeable aggregate material that is in-filled by the solid CO2 sequestering carbonate to produce a less porous, denser solid aggregate, where the in-filled aggregate is in-filled on the outer margin to a larger extent than in the inner portion, making said aggregate less dense in the inner region as compared to the outer margin, to produce a light weight aggregate, as claimed by the applicant, with a reasonable expectation of success, as Constantz teaches aggregates and method for manufacturing an aggregate, wherein the aggregate contains CO2 and/or other components of an industrial waste stream and are used in the construction of roadways, whereby a roadway component may comprise a CO2 sequestering aggregate, and a method of manufacturing the aggregate comprises dissolving carbon dioxide from an industrial waste stream, such as flue gas from a coal-fired power plant, in an aqueous solution and precipitating one or more carbonate compounds from the aqueous solution, dewatering the precipitate, i.e. producing a solid CO2 sequestering carbonate, and in some embodiments further treating the dewatered precipitate, i.e. solid CO2 sequestering carbonate, to produce the aggregate, whereby an aggregate mixture may comprise an aggregate having a high level of open void space which is filled (in-filled) with cement, inherently also of carbonate content, so as to form a less porous and denser substance, which is optionally less dense in some interior portions relative to outer margins so as to allow some amount of desired fluid flow through the product structure, and hence 2 from the environment, and hence, aiding in the reduction of global warming (see paragraphs [0002], [0167]-[0171] and [0240]-[0246]).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Constantz, and as evidenced by Elite Construction (Loose Shingle Granules: Should You Worry? Elite Construction & Roofing, hereinafter Elite).
In regards to Claim 32, Wang, in view of Constantz, discloses the method as recited in claim 28.  Constantz further teaches wherein the building material comprises roofing granules (see paragraphs [0098]; Constantz teaches an aggregate comprising a synthetic carbonate containing sequestered CO2, such as magnesium carbonate compound (e.g. hydromagnesite), and the aggregate may be coarse and/or fine aggregate having particle shapes such as rounded, subrounded or well-rounded and have a particle surface texture, such as granular texture, i.e. granules.).
Examiner notes that although Constantz is silent in regards to the granules being roofing granules, it is well known in the art that roofing granules are made of crushed minerals.  This is evidenced by Elite. Elite teaches that roofing granules are made from crushed stone and minerals (see page 1). 
Since Constantz clear teaches that the CO2 sequestering carbonate is made by dissolving carbon dioxide from an industrial waste stream, such as flue gas from a coal-fired power plant, in an aqueous solution and precipitating one or more carbonate compounds from the aqueous solution, dewatering the precipitate, i.e. producing a solid CO2 sequestering carbonate, and in some embodiments further treating the dewatered precipitate, i.e. solid CO2 sequestering carbonate, to produce the aggregate, whereby the 2 sequestering carbonate material as roofing granules, as claimed by the applicant, since Constantz teaches the use of solid CO2 sequestering carbonate material as a building material, such as aggregates for roadways, and also as roofing granules as Elite teaches that roofing granules are made of crushed stone and minerals, thereby efficiently sequestering CO2 from the environment, and hence, aiding in the reduction of global warming.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Constantz et al. (US Pat. Pub. No. 2013/0036945)-CO2 sequestering formed building materials which include a composition comprising a carbonate/bicarbonate component, methods of making and using formed building material. A type of building material may be tiles employed on roofs of commercial and residential buildings, i.e. roof granules (see paragraphs [0027] and [0038]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759